Nichols, Chief Justice.
This is a pro se appeal from an order finding appellant in contempt for failure to pay child support and attorney fees. This is the fourth appearance of litigation involving these same parties (see 237 Ga. 374 (228 SE2d 788) (1976); 238 Ga. 257 (232 SE2d 842) (1977); and 238 Ga. 309 (232 SE2d 841) (1977)).
The appellant enumerates 15 errors in this appeal. Three were dealt with in 238 Ga. 309; three assign error *385on the quashing of a subpoena of appellee’s employer, and the remaining nine assignments of error complain of the order finding him in contempt.
Argued November 15, 1977
Decided November 28, 1977
Rehearing denied December 15, 1977.
Walter Leroy Moody, Jr., pro se.
Tilman Self, Jr., William J. Self, for appellee.
The trial court found appellant in contempt on March 25, 1977, and ordered him incarcerated and provided he could purge himself by payment of $822.30 child support arrearage and payment of $1,000 attorney fees. After 20 days of confinement, appellant made application for release to seek employment in order to purge himself. On April 22 the trial court ordered appellant released and to report back to the court on July 22 as to his progress in obtaining employment and any payments to be made. The trial court, after hearing on July 22, found appellant to be in continuing contempt and ordered him reincarcerated. The trial court then suspended the confinement on the condition that appellant immediately pay $200 on the arrears, that he keep his weekly payments current, that he pay an additional $25 per week on the arrears and that he make a report to the court each 90 days.
None of appellant’s enumerations of error have any merit, and the judgment of the trial court is affirmed.

Judgment affirmed.


All the Justices concur.